Title: Thomas Jefferson to Patrick Gibson, 25 February 1815
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir
Monticello
Feb. 25.
15.
          Nobody
rejoices more sincerely than myself at the return of peace, nor could the
season for it’s being made known be better timed. I shall get down the rest of
my flour as fast as possible. my crop was a poor one here, and still worse
from in
Bedford. it will be under 100. Barrels
of flour there. here the crop will furnish about 300. Barrels and 150. Bar.
rent from my mill, in all something over 500. Bar. and probably about 20,000
℔ tobo
from
Bedford. I should be glad to keep off
the sale of my flour until a sufficient concourse of vessels shall produce an
animated demand and fair price. for the price we get depends on the demand
here. in order to give
time I shall avoid drawing as much as possible. nor do I know of any call
impending but one
of about 100.D. and
that perhaps may be some time yet. I expect that April will be the season of
highest price: but on these views I leave both time and price to your
discretion; so also as to that of my tobacco when you shall have recieved it.—I
am happy to inform you that I shall be able to pay off the whole of my note in
bank towards the end of March. this will be from a distinct source.
Accept the assurance of my great esteem and
respect.
          Th:
Jefferson
        